Citation Nr: 9910598	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  97-30 416	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for a low back disorder, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from January 1966 to December 
1966.  This appeal arises from a March 1997 rating action in 
which the RO denied an evaluation in excess of 20 percent for 
a lumbosacral strain.  The veteran was afforded a hearing 
before an RO hearing officer in October 1997.  A transcript 
of the hearing is of record.  In January 1998,  the hearing 
officer issued a Supplemental Statement of the Case (SSOC) 
affirming the denial of an increased rating for a lumbosacral 
strain. 

FINDING OF FACT

The veteran's service-connected lumbosacral strain is 
manifested by slight limitation of of lumbar spine motion and 
and subjective complaints of pain and flare- ups.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a low 
back disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 4.40, 4.45, 4.71(a), Diagnostic Codes 5292, 5295 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's formal claim for an increased rating for 
lumbosacral strain was received in January 1997, along with 
copies of VA outpatient treatment records dated from 1990 to 
1996.  The outpatient treatment records indicate treatment 
for the lumbosacral strain with associated low back pain. 

On VA orthopedic examination in March 1997, the veteran 
complained of persistent low back pain.  He stated that his 
back pain can come on with the slightest movements and that 
it has been increasing in frequency over the last few years.  
He did not report having radicular symptoms.  He was noted to 
be employed as a tour bus driver.  On examination, sensation 
was intact in all sensory dermatomes of the lower 
extremities.  Motor strength revealed excellent 5/5 strength 
in all myotomes.  Deep tendon reflexes were 2+ at the knee 
and ankle.  He had downgoing toes on Babinski.  There was no 
evidence of clonus.  He could walk with a normal gait.  He 
could heel and toe walk.  He had limited motion of his lumbar 
spine of approximately 30 percent.  He had no point 
tenderness over his processes, and there was no paravertebral 
muscular spasm.  Radiographs done in January 1997 revealed 
changes consisting of spur formation and mildly limited inner 
discal spaces.  The examiner's impression was chronic low 
back pain with probable degenerative disc disease and early 
spinal stenosis.  

At an October 1997 hearing before an RO hearing officer, the 
veteran testified that he experiences four to five flare-ups 
a year in his low back.  He stated that when this happens, he 
cannot go to work.  He also stated that he has problems with 
bowel movements, and that he has pain in his legs as a result 
of his back pain.

A supporting statement was received from the veteran's wife 
in October 1997.  She stated that the veteran has experienced 
considerable back pain and that the pain has progressively 
worsened over the year.

VA outpatient treatment records dated from January to 
November 1997 reveal that the veteran complained of 
increasing lower back pain.  The pain had resulted in him 
losing days of work.  Increasing low back pain was diagnosed.

On VA orthopedic examination in February 1998, the veteran 
stated that he gets about six flare-ups a year which are 
incapacitating and have caused him to miss days of work.  He 
stated that the back pain also affects his sex life.  He 
currently worked as a truck driver.  On examination, the 
veteran moved well overall with no particular evidence of 
disabling pain.  Straight leg raising was negative 
bilaterally in both the supine and seated position.  There 
was no sensory deficit to light touch in either extremity.  
Motor testing was 5/5 in both lower extremities.  Deep tendon 
reflexes were symmetric at the knee and the ankles.  He had 
downgoing toes on Babinksi.  He had no evidence of clonus.  
Range of motion was slightly limited with only 60 degrees of 
forward flexion, 10 degrees of extension, 25 degrees of 
lateral bending, and 15 to 20 degrees of rotation to the left 
and the right.  There was no palpable spasm or tenderness to 
the bony prominences.  Trendelenburg test was negative.  
There was no evidence of fixed or postural deformity.  He had 
a normal gait cycle.  The impression was chronic mechanical 
low back pain. 

II.  Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A claim for an 
increased evaluation is well-grounded if he asserts that a 
condition for which service connection has been granted has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
In this case, the veteran has asserted that his low back 
disorder is worse than currently evaluated, and he has thus 
stated a well-grounded claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through assertions and issues raised 
in the record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1, 4.2, 4.7, and 4.10.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable the VA to make a more precise 
evaluation of the level of the disability and 
of any changes in the condition.  Schafrath, 1 Vet. App. at 
594.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing.  

When a veteran alleges he suffers pain due to a service-
connected musculoskeletal disability in which the rating of 
the disability is based on consideration of limitation of 
motion, an examiner's report should assess the degree of 
functional loss, if any, due to pain, weakened movement, 
excess fatigability or incoordination.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The veteran's service-connected low back disorder may be 
evaluated under the provisions of 38 C.F.R. § 4.71(a), 
Diagnostic Code 5292 which assigns a 20 percent evaluation 
for moderate limitation of lumbar spine motion and a 40 
percent evaluation for severe limitation of lumbar spine 
motion.  This disability may also be evaluated under the 
provisions of 38 C.F.R. § 4.71(a), Diagnostic Code 5295 which 
assigns a 20 percent evaluation for a lumbosacral strain when 
there is muscle spasm on extreme forward bending or when 
there is unilateral loss of lateral spine motion in the 
standing position.  A 40 percent evaluation may be assigned 
for severe lumbosacral strain with listing of the entire 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion.

On the March 1997 VA orthopedic examination, there was only 
an approximate 30 percent limitation of motion of the lumbar 
spine, and there was no paravertebral muscle spasm.  The 
veteran did complain of increasing low back pain at the time.  
On the February 1998 VA orthopedic examination, limitation of 
low back motion was again described in degrees and in all 
planes.  The examiner considered the limitation of motion to 
be slight in degree.  He specifically noted that there was no 
muscle spasm and that the veteran moved well overall, with no 
particular evidence of disabling pain.  These findings when 
considered in conjunction with the applicable rating criteria 
and the Court's decision in the DeLuca case, clearly point to 
a low back disability which is slight in degree, and the 
possibility that it is moderately disabling, considering the 
veteran's subjective complaints of flare-ups and pain; pain 
which was not confirmed objectively on the February 1998 
examination.

In any event, the 20 percent rating now in effect for a 
lumbosacral strain contemplates moderate low back disability.  
The evidence of record does not demonstrate the severe 
limitation of lumbar spine motion or other evidence of severe 
low back disability required for a 40 percent rating under 
Diagnostic Code 5292 or 5295.



ORDER

Entitlement to a rating in excess of 20 percent for a low 
back disorder is denied.




		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

